NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


BENJAMIN DAVIS SMILEY, JR.,               )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-901
                                          )
STATE OF FLORIDA ,                        )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for Polk
County; Jalal A. Harb Judge.

Jonathan Hackworth of Hackworth Law,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Lisa Martin, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



KELLY, VILLANTI, and LUCAS, JJ., Concur.